                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT GREENEVILLE

JASON SCOTT CARR                              )
                                              )
               Plaintiff,                     )
                                              )       Case No: 2:19-cv-12
v.                                            )
                                              )       Judge Christopher H. Steger
ANDREW SAUL,                                  )
Commissioner of Social Security               )
Administration,                               )
                                              )
               Defendant.                     )

                                  MEMORANDUM OPINION

       Plaintiff Jason Carr seeks judicial review under § 205(g) of the Social Security Act ("Act"),

42 U.S.C. § 405(g), from his denial by the Commissioner of the Social Security Administration

regarding his application for disability insurance benefits and supplemental security income under

Titles II and XVI of the Act, 42 U.S.C. §§ 401-34, 1381-83f. [See Doc. 1]. The parties consented

to the entry of final judgment by the undersigned United States Magistrate Judge, per 28 U.S.C. §

636(c), with an appeal to the Court of Appeals for the Sixth Circuit. [Doc. 19].

       For the reasons that follow, Plaintiff's Motion for Judgment on the Pleadings [Doc. 22] will

be DENIED; the Commissioner's Motion for Summary Judgment [Doc. 24] will be GRANTED;

and judgment will be entered AFFIRMING the Commissioner's decision.

I.     Procedural History

       On June 6, 2011, Plaintiff applied for disability insurance benefits under Title II of the Act,

42 U.S.C. §§ 401-434, alleging disability of November 10, 2009. (Tr. 15). Plaintiff's claims were

denied initially as well as on reconsideration. (Id.). Plaintiff then requested a hearing before an

administrative law judge. (Id.). On May 28, 2013, Administrative Law Judge ("ALJ") Michael



                                                  1
Davenport found Plaintiff was not disabled, concluding that Plaintiff's limitations from his "type I

diabetes, diabetic neuropathy, right knee disorder, and mood disorder limited him to simple and

routine job tasks at a reduced range of light exertional level." (Id.). "[ALJ] Davenport found further

that the limitations precluded [ ] [Plaintiff] from performing past relevant work; however, [ ]

[Plaintiff] could perform other jobs that exist in the national economy in significant numbers . . .

." (Id.).

            In August 2015, Plaintiff applied for disability insurance benefits for a second time,

alleging disability of May 29, 2013—the day after his initial claim's denial. (Tr. 15). Plaintiff's

claims were again denied initially and on reconsideration. (Id.). As a result, Plaintiff requested a

hearing before an administrative law judge. (Id.).

            In December 2017, the Honorable Marty Turner, administrative law judge, heard testimony

from Plaintiff and a vocational expert, as well as argument from Plaintiff's attorney. The ALJ then

rendered his decision, finding that Plaintiff was not under a "disability" as defined in the Act. (Id.

at 30). Following the ALJ's decision, Plaintiff requested that the Appeals Council review his

denial; however, that request was denied. (Id. at 1). Exhausting his administrative remedies,

Plaintiff filed his Complaint in January 2019, seeking judicial review of the Commissioner's final

decision under § 405(g). [Doc. 1]. The parties filed competing dispositive motions, and this matter

is ripe for adjudication.

II.         Findings by the ALJ

            The ALJ made the following findings with respect to the decision on Plaintiff's second

application for benefits:

              1. Plaintiff meets the insured status requirements of the Social Security Act
                 through March 31, 2015.

              2. Plaintiff had not engaged in substantial gainful activity since May 29, 2013,



                                                   2
       through the alleged onset date (20 C.F.R. §§ 404.1571 et seq., and § 416.971
       et seq.).

   3. Plaintiff has the following severe impairments: diabetes mellitus,
      neuropathy, knee disorder, mood disorder, and unspecified anxiety disorder
      (20 C.F.R. § 404.1520(c) and § 416.920(c)).

   4. Plaintiff does not have an impairment or combination of impairments that
      meets or medically equals the severity of one of the listed impairments in 20
      C.F.R. Part 404, Subpart P, Appendix 1 (20 C.F.R. §§ 404.1520(d),
      404.1525, 404.1526, 416.920(d), 416.925 and 416.926).

   5. Absent certain limitations, Plaintiff retained the residual functional capacity
      to perform "light work" as defined in 20 C.F.R. §§ 404.1567(a) and
      416.967(b).

   6. Plaintiff is unable to perform any past relevant work (20 C.F.R. §§ 404.1565
      and 416.965).

   7. Plaintiff was born on July 28, 1982, and was 30 years old, which is defined
      as a younger individual (age 18-49) on the alleged disability onset date (20
      C.F.R. §§ 404.1563 and 416.963)).

   8. Plaintiff has at least a high school education and can communicate in English
      (20 C.F.R. §§ 404.1564 and 416.964).

   9. Transferability of job skills is not material (SSR 82-41 20 C.F.R. § 404,
      Subpart P, Appendix 2).

   10. In considering the claimant's age, education, work experience, and residual
       functional capacity, jobs exist in significant numbers in the national
       economy that the Plaintiff can perform (20 C.F.R. 404.1569, 404.1569(a),
       416.969, and 416.969(a)).

   11. Plaintiff has not been under a disability, as defined in the Act, from May 29,
       2013, through the date of the ALJ's decision (20 C.F.R. 404.1520(f) and
       416.920(f)).

(Tr. at 15-31).




                                         3
III.    Standard of Review

        This case involves an application for disability insurance benefits ("DIB"). An individual

qualifies for DIB if he: (1) is insured for DIB; (2) has not reached the age of retirement; (3) has

filed an application for DIB; and (4) is disabled. 42 U.S.C. § 423(a)(1).

        The determination of disability is an administrative decision. To establish disability under

the Social Security Act, a plaintiff must show that he is unable to engage in any substantial gainful

activity due to the existence of a medically determinable physical or mental impairment that can

be expected to result in death or that has lasted or can be expected to last for a continuous period

of not less than twelve months. 42 U.S.C. § 423(d)(1)(A); Abbot v. Sullivan, 905 F.2d 918, 923

(6th Cir. 1990). The Commissioner employs a five-step sequential evaluation to determine whether

plaintiffs are disabled. 20 C.F.R. §§ 404.1520; 416.920. The following five issues are addressed

in order: (1) if the claimant is engaging in substantial gainful activity, he is not disabled; (2) if the

claimant does not have a severe impairment, he is not disabled; (3) if the claimant's impairment

meets or equals a listed impairment, he is disabled; (4) if the claimant is capable of returning to

work he has done in the past, he is not disabled; (5) if the claimant can do other work that exists

in significant numbers in the regional or the national economy, he is not disabled. Id. If the ALJ

makes a dispositive finding at any step, the inquiry ends without proceeding to the next step. 20

C.F.R. §§ 404.1520; 416.920; Skinner v. Sec'y of Health & Human Servs., 902 F.2d 447, 449-50

(6th Cir. 1990). Once, however, the claimant makes a prima facie case that he cannot return to his

former occupation, the burden shifts to the Commissioner to show that there is work in the national

economy that he can perform considering his age, education, and work experience. Richardson v.

Sec'y of Health and Human Servs., 735 F.2d 962, 964 (6th Cir. 1984); Noe v. Weinberger, 512

F.2d 588, 595 (6th Cir. 1975).




                                                   4
          The standard of judicial review is whether substantial evidence supports the findings of the

Commissioner and whether the Commissioner made any legal errors in the process of reaching

their decision. See Richardson v. Perales, 402 U.S. 389, 401 (1971) (adopting and defining

substantial evidence standard in the context of Social Security cases); Landsaw v. Sec'y of Health

and Human Servs., 803 F.2d 211, 213 (6th Cir. 1986). Even if there is evidence on the other side,

if evidence exists to support the Commissioner's findings, those findings must be affirmed. Ross

v. Richardson, 440 F.2d 690, 691 (6th Cir. 1971). The Court may not reweigh the evidence and

substitute its judgment for that of the Commissioner because substantial evidence exists in the

record to support a different conclusion. The substantial evidence standard allows considerable

latitude to administrative decision-makers. It presupposes there is a zone of choice within which

the decision-makers can go either way, without interference by the courts. Felisky v. Bowen, 35

F.3d 1027 (6th Cir. 1994) (citing Mullen v. Bowen, 800 F.2d 535, 548 (6th Cir. 1986)); Crisp v.

Sec'y, Health and Human Servs., 790 F.2d 450 n.4 (6th Cir. 1986).

          Courts may consider any evidence in the record, regardless of whether the ALJ cited it. See

Heston v. Comm'r of Soc. Sec., 245 F.3d 528, 535 (6th Cir. 2001). However, for purposes of the

substantial-evidence review, courts may not consider any evidence that was not before the ALJ.

Foster v. Halter, 279 F.3d 348, 357 (6th Cir. 2001). Further, courts are not obligated to scour the

record for errors not identified by the claimant, Howington v. Astrue, No. 2:08-cv-189, 2009 WL

2579620, at *6 (E.D. Tenn. Aug. 18, 2009) (stating that assignments of error not made by claimant

were waived), and "issues which are 'adverted to in a perfunctory manner, unaccompanied by some

effort at developed argumentation, are deemed waived,'" Kennedy v. Comm'r of Soc. Sec., 87 F.

App'x 464, 466 (6th Cir. 2003) (quoting United States v. Elder, 90 F.3d 1110, 1118 (6th Cir.

1996)).




                                                   5
IV.     Analysis

        In light of the substantial-evidence standard, Plaintiff's objection is that substantial

evidence does not support the Commissioner's non-disability finding in this case. In support of that

objection, Plaintiff raises the following four issues: (1) whether the ALJ erred in determining that

the objective medical evidence did not support Plaintiff's alleged symptoms and their limiting

effects; (2) whether the ALJ erred in assessing Plaintiff's daily activities; (3) whether the objective

medical evidence and diagnostic testing fail to support the severity of Plaintiff's claim; and (4)

whether the ALJ properly evaluated Plaintiff's subjective complaints. The Court will address each

issue in turn.

        A.       The impact of Drummond and Earley

        Before addressing these issues, the Court will examine the impact of Plaintiff's initial

disability determination as it relates to the present decision. In Plaintiff's initial disability finding,

ALJ Davenport found that Plaintiff could perform "light work," but could not repetitively squat,

stoop, or kneel (Tr. 101). In the case presently under consideration, Plaintiff does not acknowledge

the effect of ALJ Davenport's findings on his current disability claim—a requirement set forth in

Drummond vs. Commissioner of Social Security, 126 F.3d 837 (6th Cir. 1997) and acquiesced to

in AR 98-4(6).

        In Drummond, the Sixth Circuit held that, if the agency formulated an RFC in a final

decision on a prior claim, the agency "may not make a different finding in adjudicating a

subsequent disability claim with an unadjudicated period arising under the same title of the Act as

the prior claim unless new and additional evidence or changed circumstances provide a basis for a

different finding of the claimant's residual functional capacity." AR 98-4(6). That is, the

Drummond court held that an ALJ—guided by principles of res judicata—is bound by the RFC




                                                    6
level determined in a prior claim for the same claimant absent new and material evidence

indicating a change in the claimant's condition. 126 F.3d 837. The Sixth Circuit, in Earley v.

Commissioner of Social Security, 893 F.3d 929, 933 (6th Cir. 2018), addressed the question of

whether res judicata principles only applied when they favored the claimant or whether they also

applied when they favored the government. In addressing this question, the Earley Court began

with a detailed discussion of Drummond.

       In Drummond, the ALJ originally found that a forty-nine-year old claimant who was

limited to sedentary work was not disabled. Earley, 893 F.3d at 932. After the Drummond claimant

turned fifty years old—which was the only change in her circumstances—she filed a second

application for a new period. Under the applicable regulations, given her increased age with no

other changes in her circumstances, she should have been deemed disabled. Id. However, "the

second administrative law judge switched gears and found that she could carry out 'medium,' not

just sedentary work, thus making her ineligible for benefits on this new ground." Id. (citing

Drummond, 126 F.3d at 838-39). The Earley court explained why the Drummond court reversed:

       That was too much for our court to accept. "When the Commissioner has made a
       final decision concerning a claimant's entitlement to benefits," we said, "the
       Commissioner is bound by this determination absent changed circumstances." Id.
       at 842. Nothing had changed between the end of the first application and the
       beginning of the second one—other than the advancement of one year in the
       applicant's age. In that setting, we explained, "principles of res judicata" prevented
       the ALJ from revisiting the applicant's capacity to handle anything more than
       sedentary work in the absence of "new and additional evidence" showing a change
       in her condition. Id.

Earley, 893 F.3d at 932–33.

       Like the Drummond claimant, the claimant in Earley had applied twice for disability

benefits. In the first decision, the ALJ found Earley was not disabled. She again applied for a new

period of disability, and the ALJ concluded, under Drummond, that he was required to give the




                                                 7
claimant the same RFC assigned in the previous decision absent "new and material evidence

documenting a significant change in the claimant's condition." Earley, 893 F.3d at 930. "The

district court reversed, on the ground that the 'principles of res judicata' announced in Drummond

apply only when they favor an individual applicant, not the government." Id. The Sixth Circuit

rejected the district court's approach to Drummond and laid out its previous holding succinctly

stating:

           That was wrong. The key principles protected by Drummond—consistency
           between proceedings and finality with respect to resolved applications—apply to
           individuals and the government. At the same time, they do not prevent the agency
           from giving a fresh look to a new application containing new evidence or satisfying
           a new regulatory threshold that covers a new period of alleged disability while
           being mindful of past rulings and the record in prior proceedings.

           Id. at 930-31.

           In this case, there was no triggering or intervening event between Plaintiff's prior claims

and his new claims. When Plaintiff filed for the second time, he told the disability examiner at the

initial level that he was filing his claims "on the same conditions" as his prior claims. (Tr. 266).

His alleged onset date was the day after the final decision on his prior claim. (Id.). He was 30 years

old and still classified as a younger individual (18-49)—almost 20 years short of a new age

category. See 20 C.F.R. §§ 404.1563, 416.963. While each new application is entitled to review,

plaintiffs "should not have a high expectation about success if the second filing mimics the first

one and the individual has not reached a new age (or other) threshold to obtain benefits." Earley,

893 F.3d at 933. Consequently, absent a showing that Plaintiff experienced a change in his physical

condition or classification, the ALJ was required to adopt—under Drummond and Earley—the

initial RFC assessment made by ALJ Davenport. See Earley, 893 F.3d at 933.

           In response, Plaintiff contends that it was "self-evident" from his blood sugar readings that

he experienced considerable difficulty controlling his blood sugar levels with insulin since 2011



                                                     8
and that it was "the actual ups and downs [of his blood sugar] that cause the symptoms." [Doc. 23

at PageID #: 876-77]. Accepting Plaintiff's claim at face value still supports the ALJ's formulation

of an RFC in the present case consistent with the ALJ Davenport's RFC determination in the first

case. Plaintiff's assertion that he had been having trouble controlling his blood sugar since 2011

was factored into ALJ Davenport's original RFC determination in Plaintiff's first disability claim.

Indeed, Plaintiff filed that claim in June 2011 and ALJ Davenport decided the claim on May 28,

2013. Plaintiff's stated problem with respect to the fluctuations in his blood sugar levels pre-existed

the present claim and were present when ALJ Davenport made his RFC assessment. There is no

evidence that Plaintiff's physical condition has changed since 2011 (or that he is in a different

classification). Consequently, the ALJ considering his current claim is required by AR 98-5(6) to

adopt the same RFC—leading to a finding that Plaintiff is "not disabled."

       Similarly, Plaintiff emphasizes that he had received consistent treatment for seven years

regarding pain from diabetic neuropathy. [Doc. 23 at PageID #: 877]. Again, Plaintiff's emphasis

on the continuous—but unchanging—nature of his symptoms and treatment over the years leads

to the conclusion that the RFC should be consistent with the prior RFC finding under AR 98-4(6),

resulting in a continued finding of "not disabled."

       The Court also finds that the ALJ properly considered ALJ Davenport's findings in this

case. The ALJ reviewed the records underlying ALJ Davenport's decision. (Tr. 16, 334-512). The

ALJ recognized that additional evidence was submitted since ALJ Davenport's decision. (Tr. 18-

27). He recognized that Plaintiff continued to undergo treatment for diabetes and diabetic

neuropathy from the same physician and that Plaintiff had advanced to using an insulin pump. (Tr.

18, 641-50, 680-88, 694-717). While there were some issues with compliance, the ALJ found that

the evidence as a whole supported the finding that Plaintiff's diabetes mellitus remained a severe




                                                  9
impairment. (Tr. 18). The ALJ also discussed that the evidence showed ongoing treatment of

diabetic neuropathy—with no worsening or improvement—and that Plaintiff continued to be

treated for chronic knee pain (Id.).

       Based on the additional evidence, the ALJ found that it was appropriate to diverge from

ALJ Davenport's RFC and include additional limitations. (Tr. 21-22). Both ALJs found that

Plaintiff could perform "light work" as defined by the regulations. (Cf. Tr. 21-22 with Tr. 101).

However, while ALJ Davenport found that Plaintiff could not repetitively squat, stoop, or kneel

(Tr. 101), the ALJ in the present case further reduced these maneuvers to only frequent

performance (Tr. 21-22). Also, in observing Plaintiff's alleged worsening of his blood sugar

fluctuations, the ALJ found that Plaintiff could only frequently balance, crouch, and climb ramps

and stairs; only occasionally climb ladders, ropes, and scaffolds; and should avoid all exposure to

vibrations. (Id.). The ALJ's inclusion of these additional limitations in Plaintiff's RFC reflects that

he appropriately deviated from ALJ Davenport's RFC by considering the similarities and

differences in Plaintiff's physical condition and classification from the date of his first disability

claim to the date of the determination of his second disability claim.

       B.      Plaintiff's Credibility

       Plaintiff next argues that his allegations and symptoms—supported by his own testimony

and that of his mother—were evidence that his limitations were more severe than those found by

the ALJ. [Doc. 23 at PageID #: 876-80]. Plaintiff contends that his testimony and statements are

completely consistent throughout the record. [Id. at PageID #: 879-80]. Plaintiff's own testimony,

as well as the testimony of his mother, were of course subject to credibility determinations made

by the ALJ.

       It is axiomatic that determinations of credibility are within the ALJ's discretion. See Ritchie




                                                  10
v. Comm'r of Soc. Sec., 540 F. App'x 508, 511 (6th Cir. 2013) (recognizing that the Sixth Circuit

holds the ALJ's credibility findings to be virtually "unchallengeable") (citations omitted). An ALJ's

findings on credibility "are to be accorded great weight and deference, particularly since an ALJ

is charged with the duty of observing a witness's demeanor and credibility." Walters, 127 F.3d at

531. But those findings must be supported by substantial evidence. Id. And "discounting credibility

to a certain degree is appropriate where an ALJ finds contradictions among the medical reports,

claimant's testimony, and other evidence." Id.

       In considering Plaintiff's symptoms as well as the medical evidence, the ALJ found that

Plaintiff's allegations regarding the limiting effects of his symptoms were not entirely credible.

(Tr. 28-29); see 20 C.F.R. § 404.1529 ("In determining whether you are disabled, we consider all

of your symptoms, including pain, and the extent to which your symptoms can reasonably be

accepted as consistent with the objective medical evidence and other evidence."). In making this

finding, the ALJ determined that, in the aggregate—Plaintiff's activities of daily living;

discrepancies in the evidence supporting Plaintiff's claim; and the weight of the medical

opinions—led to a conclusion that did not support Plaintiff's disability claim. (Id.). The ALJ, for

instance, properly considered the relevant factors in assessing Plaintiff's subjective complaints,

including the objective medical evidence (e.g., normal sensory function, normal gait and station,

improved A1C); Plaintiff's minimal and conservative treatment (e.g., treated with an insulin pump

and medication); Plaintiff's improvement with treatment (e.g., reports of doing well, doctors noting

his diabetes was under moderate to fair control); Plaintiff's failure to follow the recommended

treatment plan (e.g., missed appointments, doctor's statements that the fluctuating glucose levels

was due excessive caloric intake and a lack of intense monitoring); Plaintiff's daily activities (e.g.,

attempting to help remodel a home, cooking, shopping, driving, doing household chores, attending




                                                  11
school events, caring for three children, etc.); evidence that Plaintiff worked with these

impairments before the alleged onset date of disability (e.g., Plaintiff was diagnosed with diabetes

at age 8); and the medical opinions (e.g., both the State agency medical consultants and the

physical consultative examiner opined that Plaintiff did not have limitations that would preclude

all work) (Tr. 16-27).

       An ALJ may find a claimant's statements "less credible if the level or frequency of

treatment is inconsistent with the level of complaints, or if the medical reports or records show

that the individual is not following the treatment as prescribed and there are no good reasons for

this failure." SSR 96–7p, 1996 WL 374186, at *7. Overall, the evidence regarding the severity of

Plaintiff's impairments is inconsistent and can support more than one reasonable conclusion. The

Court will, therefore, not second-guess the ALJ's finding since the ALJ gave numerous reasons,

supported by the record, for determining that Plaintiff's subjective allegations were not entirely

credible. See Ulman v. Comm'r of Soc. Sec., 693 F.3d 709, 713–14 (6th Cir. 2012) ("As long as

the ALJ cite[s] substantial, legitimate evidence to support his factual conclusions, we are not to

second-guess.").

       Of note, the ALJ's prescribed limitations were also consistent with the opinions by the State

agency medical consultants who found that Plaintiff was capable of performing medium exertional

work with certain limitations. (Tr. 23-24, 113-42, 147-78). The ALJ discussed this same evidence

in his decision, for two purposes: (1) to show why the opinions of the State agency medical

consultants were supported by (and consistent with) the record; and (2) to discuss the evidence

that supported the RFC. (Tr. 23-24). In considering the opinions from the State agency medical

consultants, the ALJ found that the reviews, analysis, and opinions were generally consistent with

the record through the reconsideration level. (Tr. 25). In considering the record in its entirety, the




                                                 12
ALJ found that the postural and environmental limitations were supported, but that the lifting and

carrying limitations appeared overly optimistic. (Tr. 27). Where the ALJ provided an explanation

and reasoning for his factual findings, along with citations to specific evidence, the factual findings

of the ALJ are "virtually unchallengeable." Ritchie v. Comm'r of Soc. Sec., 540 F. App'x 508, 511

(6th Cir. 2013) (citations omitted); Ulman v. Comm'r of Soc. Sec., 693 F.3d 709, 713–14 (6th Cir.

2012) ("As long as the ALJ cite[s] substantial, legitimate evidence to support his factual

conclusions, we are not to second-guess."). Remand is, therefore, unnecessary.

       C.      The objective medical evidence

       Plaintiff also contends that the ALJ failed to properly assess the objective medical evidence

regarding Plaintiff's RFC. The Court finds that this contention is without foundation.

       The ALJ discussed, for example, that Plaintiff reported in August 2015 that his insulin

control was better with the insulin pump, and he was doing well. (Tr. 23, 513). Though Plaintiff

reported joint and muscle pain, he had a normal gait. (Tr. 23, 514). Then, in January 2016,

Plaintiff's most recent A1C was good at 6.4 percent. (Tr. 23-24, 680). Plaintiff had complaints of

pain and paresthesia, but an examination showed his feet were warm with no lesions and minimal

hammertoe with intact monofilament/vibration and sensory normal at pulses. (Tr. 24, 682). The

ALJ considered that Dr. Morris, Plaintiff's physician, attributed Plaintiff's suboptimal glucose

control to frequent lapses in intense blood glucose monitoring. (Tr. 24, 680). Dr. Morris also

reviewed with Plaintiff the importance of closely monitoring his glucose levels. (Id.).

       As for Dr. Blaine, a physical consultative examiner, the State agency medical consultants

and the ALJ both discussed Dr. Blaine's findings. (Tr. 24, 122, 124-25, 137, 139-40, 156, 159-60,

172, 175-76). Dr. Blaine noted that Plaintiff was well-developed, well-nourished, and well-kempt,

did not use an assistive device, and could get on and off the exam table without difficulty. (Tr. 24,




                                                  13
666-67). Dr. Blaine's ultimate conclusion was that Plaintiff could perform a reduced range of light

work. (Tr. 24, 667). But the State agency medical consultants concluded that Dr. Blaine's opinion

was too restrictive based on the objective exam findings, and the ALJ agreed. (Tr. 24, 122, 124-

25, 137, 139-40, 156, 159-60, 172, 175-76).

       The ALJ also considered new evidence received at the hearing and found that it did not

support a significant level of worsening described by the Plaintiff and his mother. (Tr. 25-26). He

noted that Plaintiff continued to have bouts of noncompliance with treatment, such as a failure to

keep appointments. (Tr. 26, 706). By October 2016, Dr. Morris considered Plaintiff's diabetes to

be under moderate control. (Tr. 26, 704). Then, in February 2017, Dr. Morris noted that Plaintiff's

diabetes was overall in moderate to fair control. (Tr. 26, 701). While Plaintiff's glucose control

was suboptimal and labile in May 2017, Dr. Morris suspected it was due to excessive caloric

intake. (Tr. 26, 696). Though Plaintiff's weight was up significantly in August 2017, Dr. Morris

noted Plaintiff's diabetes was under fair control. (Tr. 26, 694-95).

       The ALJ also discussed evidence from Dr. Williams for Plaintiff's chronic conditions and

Plaintiff's medications. (Tr. 26, 718-801). The ALJ discussed Plaintiff's normal examination

findings, including that Plaintiff appeared well developed and nourished, appropriately groomed,

in no apparent distress, with normal neurological function and a normal gait. (Tr. 27, 728, 730,

733, 740, 744, 747, 751, 758, 762, 772).

       The ALJ also considered Dr. Williams' opinion that Plaintiff had extreme limitations. (Tr.

804-05); however, the ALJ found that Dr. Williams' limitations were inconsistent with the record.

(Tr. 27). Dr. Williams opined, for instance, that Plaintiff could not use foot controls, but each of

the presentations in Dr. Morris' treating records showed that Plaintiff arrived unaccompanied

indicating that he drove to the appointments (Tr. 27; cf. Tr. 805 with e.g., Tr. 685, 694, 696, 700,




                                                 14
703, 706). Plaintiff testified at the hearing and wrote in his Function Report that he was able to

drive. (Tr. 27, 85, 300). Dr. Williams' standing and walking limitations for Plaintiff were not

consistent with the evidence of record, including that the sensory examinations showed normal

findings and Plaintiff's gait and station were normal during the physical consultative examination.

(Tr. 27, 667, 682). There was no evidence in the treating records to support the belief that Plaintiff

would be off-task 20 percent of the workday, that he required lying down or reclining during the

workday, or that he would miss more than one day of work per month. (Tr. 27). As the record did

not support Dr. Williams' expressed limitations, the ALJ appropriately did not credit his opinion.

See Keeler v. Comm'r of Soc. Sec., 511 F. App'x 472, 473 (6th Cir. 2013).

        The ALJ further considered Plaintiff's reported daily activities. (Tr. 24). Plaintiff asserts

that it was "disingenuous" for the ALJ to discuss that he assisted his mother with house

renovations, drove, cooked, and did household chores without mentioning how qualified each of

these activities were. [Doc. 23 at PageID #: 878]. The ALJ recognized Plaintiff's allegations

regarding his limitations, including that his blood sugar level fluctuated with "the slightest things"

and "physical activity" and that when his blood sugar was low, he was unable to walk. (Tr. 22, 44-

47, 50). The ALJ also recognized Plaintiff's testimony that he had to rest often while performing

chores and that he arrived late to his son's football games and sat in or stood near his vehicle as

needed. (Tr. 23, 48, 54-55). The ALJ recognized that Plaintiff alleged limitations in each of the

exertional, postural, and non-exertional items listed in block 20 of his Function Report (Tr. 24,

302).

        The ALJ, however, ultimately agreed with the State agency medical consultants that

Plaintiff's ability to do household chores, cook, shop, and drive was inconsistent with his alleged

limitations. (Tr. 24, 119, 133-34, 153, 157, 169, 173). The ALJ also noted that the State agency




                                                 15
medical consultant at the reconsideration level concluded that the objective findings of a normal

gait and normal neurologic functioning were inconsistent with Plaintiff's allegation that he was

limited to walking one-eighth of a mile. (Tr. 24, 157, 173). The ALJ did not rely only on Plaintiff's

reported activities of daily living to determine that Plaintiff could work but properly considered

the inconsistency between Plaintiff's alleged limitations and his ability to perform some activities

of daily living as one part of the overall analysis. 20 C.F.R. §§ 404.1529(c)(3)(i), 416.929(c)(3)(i)

("Factors relevant to your symptoms such as pain, which we consider include: . . .Your daily

activities"); Temples v. Comm'r of Soc. Sec., 515 F. App'x 460, 462 (6th Cir. 2013) (explaining the

ALJ may consider a claimant's activities as one factor in the evaluation of subjective complaints).

The ALJ properly considered Plaintiff's subjective complaints; remand is thus unnecessary.

V.     Conclusion

       Having reviewed the administrative record and the parties' briefs, Plaintiff's Motion for

Judgement on the Pleadings [Doc. 22] will be DENIED; the Commissioner's Motion for

Summary Judgment [Doc. 24] will be GRANTED; and the decision of the ALJ will be

AFFIRMED. Judgment will be entered in favor of the Defendant.

       SO ORDERED.

                                              /s/ Christopher H. Steger
                                              UNITED STATES MAGISTRATE JUDGE




                                                 16
